DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor structure as characteristics recited in base claim 1 comprising a surrounding structure disposed in the first dielectric material, wherein the surrounding structure surrounds the first sidewall of the conductive structure, and the surrounding structure comprises: a first spacer layer having a side surface and an upper surface, wherein the side surface is in contact with the first sidewall; and a second spacer layer disposed on and in contact with the upper surface of the first spacer layer, wherein an air gap is formed between the first spacer layer and the second spacer layer.
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor structure as characteristics recited in base claim 9 comprising a surrounding structure disposed in the second dielectric material, wherein the surrounding structure comprises: a first spacer layer comprising a first portion and a second portion, wherein the first portion of the first spacer layer is disposed on the first sidewall of the second dielectric material, and the second portion of the first spacer layer is disposed on the first dielectric material, wherein the second portion includes a side surface and an upper surface, and the side surface is in contact with the conductive structure; and a second spacer layer disposed on and in contact with the upper surface of the second portion of first spacer layer, wherein an air gap is formed between the first portion of the first spacer layer and the second spacer layer.
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor structure as characteristics recited in base claim 21 comprising a surrounding structure disposed in the second dielectric material surrounding the conductive structure, wherein the surrounding structure comprises: a first spacer layer comprising a first portion and a second portion, wherein the first portion of the first spacer layer is disposed on a first sidewall of the second dielectric material, and the second portion of the first spacer layer is disposed on the first dielectric material, wherein the second portion includes a side surface and an upper surface, and the side surface is in contact with the conductive structure; and a second spacer layer disposed on and in contact with the upper surface of the second portion of first spacer layer, wherein an air gap is formed between the first portion of the first spacer layer and the second spacer layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819